Citation Nr: 0835270	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-40 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date prior to February 8, 
2001, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted TDIU, effective from 
February 8, 2001.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

In his December 2005 VA Form 9, the veteran requested a 
hearing at a local VA office before a member of the Board.  A 
hearing was scheduled for February 2008.  However, the 
veteran failed to appear for the hearing.  As the claims file 
contains no request for postponement prior to the date of the 
hearing nor has the veteran attempted to show good cause for 
his failure to appear, the Board will consider the veteran's 
request for a hearing as withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's claim for an increased rating for his 
service-connected post-traumatic stress disorder was received 
by VA on February 8, 2001.

3. The veteran did not meet the schedular criteria for TDIU 
benefits prior to February 8, 2001, the effective date 
assigned for a 70 percent disability rating for PTSD.  
4.  The evidence does not show that the veteran's service-
connected PTSD disabilities rendered him unemployable prior 
to February 8, 2001.


CONCLUSION OF LAW

The requirements for an earlier effective date prior to 
February 8, 2001, for the grant of a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU), have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the veteran is challenging the effective date 
for the grant of TDIU.  The current claim was initiated by 
the veteran in February 2001 when he submitted a claim for 
increased compensation for his service connected PTSD.  
Subsequent VCAA notice regarding his claim for a higher 
disability rating was furnished to him through letter a dated 
in March 2001.  While this letter did include the criteria 
for establishing an earlier effective date, the Board 
concludes that the essential fairness of the adjudication has 
not been affected.  In various statements to the RO, 
including his February 2005, the veteran expressed his 
contentions that his service connected disabilities precluded 
him from employment prior to February 2001.  The veteran was 
provided with the criteria necessary to establish an earlier 
effective date in the November 2005.  Furthermore, a 
September 2008 brief from the veteran's accredited 
representative shows that his representative had actual 
knowledge of the legal criteria necessary to establish an 
earlier effective date.  In light of the foregoing, the Board 
concludes that any failure to provide adequate VCAA notice 
was harmless.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  The veteran has not identified any 
existing pertinent records that are not currently associated 
with the claims folder.   The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
8, 2001, is the correct date for the grant of TDIU.  While 
the appellant has alleged that he is entitled to an earlier 
effective date prior to February 8, 2001, for the grant of 
TDIU, there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted.

The record reflects that the veteran was awarded service 
connection for post traumatic stress disorder (PTSD) in a 
June 1995 rating action.  An initial disability evaluation of 
10 percent was assigned effective from February 21, 1995.  
PTSD was his only service connected disability at that time; 
therefore, his combined service connected disability rating 
was 10 percent.  As the veteran did not appeal this decision, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  In 
the 1995 rating action, the RO also awarded nonservice 
connected pension benefits to the veteran as the record 
showed that the veteran was unable to work due to nonservice-
connected respiratory conditions.  

A subsequent rating action in November 1998 increased the 
disability evaluation assigned for the veteran's PTSD to 30 
percent, effective July 21, 1998.  Furthermore, a rating 
action in July 2000 awarded service connection for a 
bilateral hearing loss disability.  A noncompensable 
disability evaluation was assigned, effective March 24, 2000.  
Thus, his combined service-connected disability remained 30 
percent effective July 21, 1998.  The veteran did not appeal 
either the November 1998 or July 2000 rating decisions.  
Accordingly, those decisions are also final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.  

Thereafter, on February 8, 2001, the RO received a statement 
from the veteran expressing compensation for his PTSD.  This 
communication was construed by the RO to be a claim for an 
increased rating for PTSD.  

By rating action in May 2001, the RO denied an increased 
rating.  The veteran appealed this decision.  During the 
course of his appeal, the RO issued a rating action in July 
2002 assigning a 50 percent disability evaluation for PTSD, 
effective from February 8, 2001.  In October 2002, the RO 
denied TDIU.  

In February 2004, the Board issued a rating decision awarding 
a 70 percent disability rating for the veteran's PTSD.  The 
RO subsequently issued a rating decision in March 2004 
effectuating the Board's 2004 decision.  An effective date of 
February 8, 2001, was assigned for the 70 percent disability 
rating for PTSD.  Furthermore, the RO granted TDIU also 
effective from February 8, 2001.  

The February 8, 2001, effective date was assigned as it was 
the date that the veteran met the schedular requirements for 
individual unemployment.  The Board observes that the 
veteran's only compensable disability evaluation has been his 
PTSD.  His remaining service connected disability, bilateral 
hearing loss, has continued as noncompensable since service 
connection was awarded.  

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  As such, the Board must determine whether 
it was factually ascertainable that the veteran was 
unemployable due to service-connected disabilities prior to 
February 8, 2001.

The Board observes that the veteran did not have one service-
connected disability rated as 60 percent disabling prior to 
February 8, 2001.  Nor did he have at least one service-
connected disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  As such, he did not meet the 
schedular requirements for TDIU until the March 2004 rating 
decision granted an increased rating for the veteran's 
service-connected PTSD.  That decision assigned a 70 percent 
evaluation for PTSD effective from February 8, 2001, thereby 
giving the veteran one service-connected disability rated as 
higher than 60 percent.  Therefore, the veteran did not meet 
the objective criteria for the award of TDIU until February 
8, 2001.

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to February 8, 2001, it then becomes necessary 
to consider the veteran's claim for a TDIU rating under the 
subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the evidence of record does not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected PTSD 
prior to February 8, 2001.  The Board notes that a July 2002 
VAMC treatment note reports that the veteran was disabled for 
purposes of employment by the combination of his inability to 
find suitable employment at his advanced age and his 
inability to psychologically sustain the necessary tolerance 
for stress, interpersonal problems and the necessary 
concentration to sustain regular employment.  However, at his 
October 1998 VA examination, the veteran stated that he had 
not worked in the past year because he was retired.  The 
veteran also stated that he was retired at the April 2001 VA 
examination.  While the veteran was in receipt of VA 
nonservice connected pension benefits since 1995, these 
benefits were awarded due to his inability to work because of 
a nonservice connected respiratory condition.  There is 
simply no evidence indicating that the veteran's unemployable 
was due solely to his service-connected PTSD (or his PTSD in 
combination with his hearing loss disability) prior to 
February 2001.  As such, the veteran has not been shown to 
have been unemployable due to his service-connected PTSD or 
hearing loss disability prior to February 8, 2001, the 
effective date of his increased evaluation for his service-
connected PTSD.

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until February 8, 2001, 
and the medical evidence does not show that he was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities prior to that 
time.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to February 8, 2001, for the grant of 
TDIU.


ORDER

An earlier effective date prior to February 8, 2001 for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


